Citation Nr: 1131696	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  10-04 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from September 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2009, a statement of the case was issued in December 2009, and a substantive appeal was received by fax transmittal in January 2010.

The Board observes that the RO's March 2009 rating decision mistakenly referred to evidence that pertained to a different claimant in a different appeal not related to the current appeal before the Board and the correct Veteran-claimant.  The Veteran pointed out the error in his May 2009 notice of disagreement, and the RO's subsequent readjudications of the matter have considered the correct evidence for the correct Veteran-claimant.  The Board has, likewise, ensured that the evidence considered in this case corresponds to the correct Veteran-claimant in this appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Hearing loss was not manifested during the Veteran's active duty service or for many years thereafter, nor is any current hearing loss otherwise related to such service.

2.  Tinnitus was not manifested during the Veteran's active duty service, nor is tinnitus otherwise related to such service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

The record shows that in a January 2009 VCAA letter, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in January 2009, which was prior to the March 2009 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  Further, the January 2009  letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, a private treatment opinion, and a VA examination report.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.

The Veteran was afforded a VA examination in January 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination report obtained contains sufficient information to decide the issues on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  The Board finds that the January 2009 VA examination report contains sufficiently specific clinical findings and informed discussion of the facts of record to provide probative medical evidence adequately addressing the issues decided below.  Thus, the Board finds that a further examination is not necessary.

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issues on appeal.

Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.


Hearing Loss

The present appeal involves a claim of entitlement to service connection for hearing loss.  Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The Board acknowledges that the lack of any evidence that the veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for 'disability' under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

In statements of record, the Veteran has asserted that he was exposed to acoustic trauma during his work in a machine shop and firing a weapon with his right hand during service.  The Veteran originally suggested that the disability began in 1944, as expressed in his November 2008 claim, but has more recently indicated that the symptoms began following service in 1947 or shortly thereafter; the Veteran described a 60 year history of hearing loss to the January 2009 VA examiner, with the specific year 1947 being identified and the examination report clearly discussing that the Veteran "reports the onset of symptoms following his time in the military."  

The Veteran's personnel records essentially corroborate that the Veteran was a machinist during service.  The Veteran's service treatment records are silent with respect to any complaints of hearing problems.  A March 1946 service separation examination showed no pertinent complaints or abnormalities suggesting any hearing loss, and hearing testing showed '15/15' in both ears for whispered voice and spoken voice testing.  A February 1946 service treatment record shows '15/15' hearing acuity in both ears.  A September 1943 service treatment record shows '15/15' hearing acuity in both ears.  A May 1943 service treatment record shows '15/15' hearing acuity in both ears.  No other service treatment record, nor any other contemporaneous evidence from that time, provides any indication of any hearing acuity problems reported or detected during service.

The earliest indication of any manifesting hearing loss problems is found in a February 2005 private audiological evaluation report from a hearing aid center, which notes that the Veteran had "no previous amplification."  The first indication of any hearing loss problem being potentially related to the Veteran's service was the Veteran's filing of this claim for disability benefits in November 2008, many years after service.

In support of his claim, the Veteran submitted the February 2005 private audiological evaluation report from a hearing aid center, but this report does not address the etiology of any current hearing loss nor contain any reference indicating a link to military service.  Other later documentation submitted from the same hearing aid center is similar in this regard.  The Veteran has submitted no evidence providing any medical etiology opinion linking his current hearing loss to his military service, and the evidence of record does not otherwise contain any such supportive medical etiology opinion.

The Veteran was afforded a VA fee-basis examination in January 2009.  The Veteran reported hearing loss since 1947, gradually progressing over 60 years.  The examiner clearly documented the Veteran's history of in-service work in a machine shop and in-service firing of weapons without wearing hearing protection or requiring a hearing conservation program.  The examiner also clearly documented the Veteran's history of participating in recreational shooting with hearing protection being used, riding motorcycles or personal watercraft with hearing protection, and using other loud recreational equipment with hearing protection used.

The January 2009 VA examination's audiological evaluation of the Veteran indicated pure tone thresholds, in decibels, as follows (in the air conduction study):

HERTZ

500
1000
2000
3000
4000
RIGHT
30
30
40
55
70
LEFT
15
25
40
50
60

Speech recognition scores were 96 percent in the right ear and 96 percent in the left ear.  The diagnosis was bilateral high frequency sensorineural hearing loss; moderate in both ears.

The examiner opined that the current hearing loss was less likely than not the result of his noise exposure while in the military.  The Board acknowledges that the examiner's response to the pertinent question employed a somewhat clumsy and confusing phrasing, but the Board finds that the examiner's medical conclusion is nevertheless discernible.  The examiner expressly refers to and restates the pertinent question with emphasis: "IS IT AS LIKELY AS NOT THAT BILATERAL HEARING LOSS AND TINNITUS ARE A RESULT OF NOISE EXPOSURE WHILE IN THE MILITARY AS A MACHINIST MATE[?]"  The examiner's response is plainly in the negative, relying upon the negative fact that "[t]he veteran reports the onset of symptoms following his time in the military."  Expressly relying upon this fact for his rationale, the examiner states that he "therefore" finds a link "not likely."  The Board finds that the examiner's response is appropriately understood as a negative response to the question the examiner restated; therefore, the response reflects that the examiner did not find a link to be "as likely as not."  The answer further expressly reflects that the examiner found that the alleged etiological link was unlikely, or not "as likely as not" as was asked in the question the examiner restated and was addressing.

The examiner's phrasing in the final line of the paragraph is: "The hearing loss and tinnitus therefore at [sic] not likely caused by or a result of noise exposure in the military."  Even acknowledging the awkward phrasing, the Board finds that reading the examiner's complete negative answer together with his restatement of the pertinent etiological question is nevertheless sufficiently clear as to be understood to present an adequate and negative etiology opinion: the hearing loss and tinnitus are unlikely caused by or a result of noise exposure in the military.  The Board finds it is only reasonable to consider that if the examiner believed that an etiological link to service was 'as likely as not,' then he would necessarily have answered the question he was addressing in the affirmative and/or otherwise expressed finding a 50 percent probability.  In light of the phrasing of the question as restated by the examiner in his reply, the Board finds the only reasonable interpretation of his response is that he found a less than 50 percent probability of an etiological link between military service and the hearing loss and tinnitus.  The examiner did not find the "as likely as not" probability asked about in the question he was clearly addressing, and is otherwise clear that he did not find any 'likely' link.

The Veteran's complete pertinent history, as presented from his own account of events, was considered and relied upon by the examiner in drawing his conclusions.  The examination report set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Therefore, the Board finds the examination to be sufficient for appellate review and of high probative value.  The Board observes that it is unclear whether the Veteran's claims file was reviewed by the examiner; however, the claims-file contains no evidence supportive of the Veteran's claim beyond the facts that the examiner accepted as fact from the Veteran's own account of his medical history.  As the January 2009 VA fee-basis examination report's conclusion weighs against the Veteran's claims despite accepting all of the facts of noise exposure history that the Veteran asserts in support of his claim, the Board finds that the January 2009 VA fee-basis examination report is highly probative evidence.

No useful purpose would be served by remanding this case for a new opinion based upon review of the claims file when the VA examination report of record already accepted all of the facts the Veteran asserts as supportive of his claim, and the claims file contains no otherwise supportive evidence.

The Board accepts that the medical evidence of record shows that the Veteran meets the requirements of 38 C.F.R. § 3.385 for hearing loss disability.  However, the Board is presented with an evidentiary record which does not show hearing loss during service or at the time of discharge from service.  Although the Veteran does now suffer from a hearing loss disability, the first medical evidence indicating hearing loss was a February 2005 private medical record, which was more than 58 years after the Veteran's separation from service.  As a result, there is no supporting medical evidence of a continuity of pertinent symptomatology.  A lengthy period without evidence of treatment may also be viewed as evidence weighing against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, as the Board finds that the evidence does not establish sensorineural hearing loss within a year of discharge, the service incurrence of sensorineural hearing loss may not be presumed.

It is also significant that there is no evidence of pertinent complaints over many years.  The Board believes it reasonable to expect that the Veteran would have reported ongoing hearing problems since service if he was in fact experiencing them.  Again, the first mention of any hearing loss was in February 2005 and when he filed his current claim in November 2008.  Further, importantly, at the January 2009 VA fee-basis examination, the Veteran indicated that his hearing loss had begun 60 years prior, which would have been around 1949; he also told the VA fee-basis examiner that the symptoms began in 1947, and in either event that they began after his military service.  When he filed the claim in November 2008, he reported that his disability began in 1944, during service.  These inconsistencies diminish the credibility and probative value of the Veteran's statements regarding any hearing loss in service and a continuity of symptoms since service.  With regard to the assertion that the disabilities began during service, the credibility of such statements is diminished by the fact that the Veteran himself failed to report the symptoms to medical care personnel when he had the opportunity to do so as well as the fact that medical personnel reported normal hearing. 

The Board acknowledges the Veteran's duties during service and his statements about noise exposure during service.  However, the fact that he was exposed to noise during service does not automatically warrant service connection for his hearing loss first documented many years later.  As explained earlier, there must be a link or nexus between the current hearing loss and the noise exposure during service.  The preponderance of the evidence is against a finding of such a nexus.  The medical evidence actually shows no hearing loss during service, and the probative VA opinion found that the Veteran's current hearing loss was not related to service.  There is no supportive medical etiology opinion of record.

In conclusion, the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss is related to his active duty service.  As a preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107.

Tinnitus

The Veteran is also claiming entitlement to service connection for tinnitus.  In his November 2008 claim, he asserted that he began experiencing tinnitus in 1944 in service.  At his January 2009 VA fee-basis examination report, he stated that the onset of symptoms was either 60 years prior (1949) or in 1947; in either event, this more recent account indicates that tinnitus began after the Veteran's military service.

Service treatment records are silent with respect to any complaints of tinnitus or ringing in the ears.  In the hearing loss section of this decision, above, the Board summarized all of the service treatment records pertinent to the Veteran's ears and hearing; none of the evidence contains any suggestions of diagnosed or reported ringing of the ears.

The Board also discussed the January 2009 VA fee-basis examination report above in the section addressing the Veteran's hearing loss claim.  That report discusses the etiology of the Veteran's hearing loss and tinnitus together.  As discussed above, the January 2009 VA fee-basis examiner finds that the Veteran's current hearing loss and tinnitus are unlikely etiologically linked to his military service.  The Board's discussion of this etiology opinion above explained that the Board finds that the January 2009 etiology opinion is sufficiently clear in presenting this pertinent probative negative etiology opinion, despite some awkward phrasing.  The examiner rationalized that as the Veteran's tinnitus and hearing loss are reported, now by the Veteran himself, to have had onset after the conclusion of his military service, that they are unlikely etiologically linked to his military service.  Significantly, there is no competent medical etiology opinion which contradicts the January 2009 examiner's conclusions, nor is there any medical etiology opinion of record that supports the Veteran's claim.

Therefore, based on the evidence of record, the Board must conclude that service connection for tinnitus is not warranted.  There is no evidence of tinnitus while in service.  Further, it was over 58 years after the Veteran's separation from service before the first medical evidence of any hearing-related problems (including tinnitus), so there is no supporting evidence of a continuity of pertinent symptomatology.  There is also no competent medical evidence linking tinnitus to active duty service.  Again, the probative January 2009 VA fee-basis examination report found that tinnitus was not related to service.  For the reasons discussed above with regard to the hearing loss issue, the Board finds that the January 2009 VA fee-basis examination is probative; it considers and accepts the entirety of the Veteran's own account of his pertinent history, and nevertheless finds that even based upon that account it is unlikely that the Veteran's tinnitus is etiologically linked to his military service.

Moreover, the Veteran's original filing of this claim with the indications suggesting tinnitus in service and pertinent symptomatology since service again cannot be deemed credible as they are inconsistent with the other evidence of record.  It is significant that no tinnitus complaints were documented during service or at the time of the separation examination.  It would be reasonable to assume that he would have reported tinnitus at that time if he was in fact experiencing it.  It is also significant that there is no evidence of pertinent complaints over many years.  The Board believes it reasonable to expect that the Veteran would have reported ongoing tinnitus problems since service if he was in fact experiencing them.  Again, the earliest mention of any hearing problems of any kind is from over 58 years following service.  Further, importantly, at the VA fee-basis examination, the Veteran indicated that tinnitus had actually begun after service.  These inconsistencies again diminish the credibility and probative value of the Veteran's statements regarding any tinnitus in service and a continuity of symptoms since service.

The Board also notes that the Veteran has submitted and directed attention to (with his substantive appeal) published medical information noting that tinnitus is most often caused by excessive noise exposure.  However, this evidence does not provide a basis for granting the Veteran's claim on appeal as it does not specifically address whether the Veteran's specific case of tinnitus is at least as likely as not related to any noise exposure or other event during his military service; the evidence which specifically addresses the Veteran's case weighs against his claim.

Thus, the preponderance of the evidence is against a finding that the Veteran's tinnitus is related to his active duty service.  As a preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107. (West 2002).

Service Connection Conclusion

The Board finds that the preponderance of the evidence is against the claims of entitlement to service connection for bilateral hearing loss and tinnitus.

In reaching this decision, the Board has reviewed the entirety of the evidence of record but finds that there is no other evidence of record which probatively contradicts the findings presented in the most probative evidence discussed above with regard to the issues on appeal.  The Board acknowledges that the claims file contains a quantity of other documents, including VA treatment records referring to the Veteran's hearing loss and his account of military noise exposure (but without etiology opinions), but none of the information in these records substantially supports the Veteran's claims or otherwise contradicts the evidence deemed to be most probative in the discussion above.

Here, the evidence does not support finding that the Veteran's current bilateral hearing loss and tinnitus disabilities are related to his military service.  The Veteran has been afforded a VA examination in connection with his claim; the examiner provided a negative nexus opinion.  The January 2009 VA examiner provided a rationale that addressed and accepted the Veteran's own account of his in-service history and his post-service history.  The examiner's opinion is uncontradicted.  No medical professional has provided any opinion indicating that the Veteran's current bilateral hearing loss or tinnitus are related to his military service.  None of the Veteran's post-service medical records indicate that any hearing loss or tinnitus disability is related to his military service.

The Board acknowledges that service connection may indeed be granted when a chronic disease or disability is not present in service, but there is evidence of continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b) .  In accordance with Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Board concludes that the lay evidence presented by the Veteran concerning his continuity of symptoms after service does not provide a persuasive basis to award service connection in this case.  The Veteran's November 2008 indication that his claimed disabilities have been ongoing since during service was later contradicted by his statements to the January 2009 VA fee-basis examiner; the January 2009 VA fee-basis examination report shows that the Veteran described that his hearing loss and tinnitus had onset after the conclusion of his military service.  The contemporaneous service treatment records show no suggestion of hearing loss or tinnitus problems during service.  Thus, with regard to any claimed continuity of symptoms since service, the Board finds that such assertions are not credible.

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for the pertinent chronic disability for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Given the facts that (1) the service treatment records are silent as to any diagnosis of hearing loss or tinnitus, (2) that the first evidence of the current hearing loss and tinnitus diagnoses is not shown until several decades after service, and (3) the medical evidence of record fails to relate any currently existing hearing loss or tinnitus to active service, the Board finds that the Veteran's statements suggesting continuity of symptomatology do not establish continuity of the current chronic hearing loss or tinnitus disabilities claimed in this appeal.

Additionally, because the Veteran was not diagnosed with hearing loss disability within one year of separation of service, there is no presumption that his current hearing loss was incurred during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges the Veteran's belief that his current bilateral hearing loss and tinnitus disabilities are related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render a competent medical opinion as to the diagnosis and etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to diagnosis and etiology of a disability have no probative value.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Robinson v. Shinseki, 312 Fed. Appx. 336 (Fed. Cir. 2009) (non-precedential) (confirming that, 'in some cases, lay evidence will be competent and credible evidence of etiology').  However, a determination concerning the possibility of a causal relationship between military service and chronic hearing loss or tinnitus disabilities diagnosed more than a year after service requires specialized training, and may therefore not be established by lay opinions on etiology.  Again, to the extent that the Veteran, as a layperson, is competent to report symptoms he has experienced, his assertions regarding a continuity of such symptoms since service are not credible when viewed against the overall record.  

As the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, the benefit-of-the-doubt rule does not apply, and the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus are denied. See 38 U.S.C.A § 5107.


ORDER

Service connection for bilateral hearing loss and tinnitus is not warranted.  The appeal is denied.


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


